Citation Nr: 0119852	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  96-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

Entitlement to service connection for a claimed right ear 
hearing loss.  

Entitlement to service connection for a claimed left ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Organizations





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that denied the claim of 
service connection for hearing loss and the claim for a total 
rating for compensation purposes based on individual 
unemployability.  

The veteran and his wife testified at a hearing at the RO in 
January 1997.  In June 1997, the presiding Hearing Officer 
assigned a total rating for compensation purposes based on 
individual unemployability, effective on February 21, 1995.  
Since this benefit has been granted, it is no longer for 
appellate consideration.  The Board has stated the issues as 
shown on the preceding page of this document.  

A January 1995 VA medical report indicates that the veteran 
has intermittent tinnitus that may be associated with his now 
service-connected left ear hearing loss.  The issue of 
service connection for tinnitus has not been adjudicated by 
the RO and it will not be addressed by the Board.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is not shown to have a right ear hearing loss 
disability for VA compensation purposes.  

2.  The veteran is shown to have a left ear hearing loss 
disability that is the likely result of the exposure to loud 
noises in service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for right ear hearing 
loss has no legal merit.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

2.  The veteran's left ear hearing loss disability is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. § 1110 and Veterans Claims Assistance Act (VCAA), 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); 38 C.F.R. §§ 3.303, 
3.385 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1970 to March 1972.  
The service documents show that he served in the Republic of 
Vietnam and that he was a helicopter repairman.  

A careful review of the service medical records does not show 
that the veteran underwent a VA medical examination with 
audiometric testing at the time of his entry into service in 
March 1970.  In June 1970, he underwent medical examination, 
including audiometric testing.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
5
LEFT
5
0
0
25
20

The service medical records show that the veteran underwent a 
medical examination for separation from service in February 
1972.  An audiological evaluation was not done, and hearing 
loss was not found.  The service medical records do not show 
a diagnosis of hearing loss.  

VA and private medical records show that the veteran was 
treated and evaluated for various medical problems in the 
1970's, 1980's, and 1990's.  The more salient medical reports 
with regard to the claim for service connection for hearing 
loss are discussed in the following paragraphs.  

A private medical report shows that the veteran underwent 
audiological evaluation in January 1975.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10

5
LEFT
5
5
10

60

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left 
ear.  It was noted that bilateral hearing was well within 
normal limits for communication.  The only evidence of 
reduction in the auditory sensitivity was a sensorineural dip 
in sensibility at 4000 Hertz on the left ear only.  

The veteran underwent VA audiological evaluation in January 
1995.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

30
LEFT
35
30
55

85

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left 
ear.  It was noted that right ear hearing was within normal 
limits and that there was mild mixed left ear hearing loss.  
It was noted that the left ear had been exposed to a 
helicopter engine and that the veteran complained of left ear 
tinnitus.

A private medical report shows that the veteran underwent 
audiological evaluation in August 1995.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5

15
LEFT
10
10
65

90

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 92 percent in the left 
ear.  A physician noted that the audiogram showed normal 
hearing in the right ear and severe neurosensory hearing loss 
in mid and high frequencies in the left ear.  It was noted 
that the veteran had been examined by this physician in 1975 
and found to have high frequency moderate nerve hearing loss 
in the left ear.  It was noted that there had been definite 
deterioration in hearing in the left ear.  The exact etiology 
of the left ear hearing loss was not clear, but it was 
considered most likely noise induced.

The veteran and his wife testified at a hearing in January 
1997 and submitted statements at that time.  The testimony 
and statements are to the effect that the veteran sustained a 
hearing loss in service between March to June 1970 that was 
most likely due to noise exposure.  


B.  Legal Analysis

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
hearing loss.  The veteran and his representative have been 
provided with a Statement of the Case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claims, that essentially notifies the veteran 
of the evidence needed to prevail on his claims.  

Additionally, as the claim of service connection for right 
ear hearing loss has been determined to have no legal merit 
and the evidence supports granting the claim of service 
connection for left ear hearing loss, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regard to the claim for service connection for right ear 
hearing loss, the service and post-service medical records do 
not show the presence of a disability for VA compensation 
purposes.  At the veteran's most recent audiometric 
evaluation in August 1995, he had decibel thresholds in the 
right ear of 10, 10, 5, and 15 at 500, 1000, 2000, and 4000 
Hertz, respectively.  These findings and the findings on the 
other audiometric tests conducted on the veteran in service 
and after service do not meet the criteria of 38 C.F.R. 
§ 3.385 for service connection for right ear hearing loss.  
Accordingly, the claim must be denied by operation of law.  

Therefore, a grant of service connection for right ear 
hearing loss is prohibited.  The claim has no legal merit, 
and it is denied.  Sabonis, 6 Vet. App. 426.  


With regard to the claim for service connection for left ear 
hearing loss, the audiometric examination in June 1970 while 
the veteran was in service shows a decibel threshold of 25 in 
the left ear at 3000 Hertz.  By some medical authorities, 
decibel thresholds of 0 to 20 represent normal hearing and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The service 
medical records do not show that the veteran underwent 
audiometric testing at the time of his entry into service, 
and it must be concluded that he had normal hearing at that 
time in the absence of clear and unmistakable evidence to the 
contrary that is not found in this case.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  

The post-service medical records show that left ear hearing 
loss was found on audiometric testing in January 1975, less 
than 3 years after the veteran's separation from service, and 
on all audiometric testing of the veteran since June 1970 
there were elevated decibel thresholds in the left ear.  The 
service documents indicate that he worked as a helicopter 
repairman, and the medical evidence indicates that his left 
ear hearing loss is due to noise exposure, possibly the loud 
noises of helicopters.  

Accordingly, the Board finds that the veteran's current 
demonstrated left ear hearing disability is the likely result 
of the exposure to acoustic trauma during service.  



ORDER

The claim of service connection for right ear hearing loss is 
denied.  

Service connection for left ear hearing loss disability is 
granted.  



		
	STEPHEN L. WILIINS 
	Member, Board of Veterans' Appeals



 

